DETAILED ACTION

Election/Restrictions
This action is made FINAL in response to the amendments filed on 4/22/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvak (US 2019/0378001).
As to claim 1, Litvak teaches a core computing unit processor (paragraph [0089]... a computer system 81 ; paragraph [0009]... a core unit) for an artificial intelligence device (paragraph [0009]...artificial neural network model), comprising a plurality of neurons (Examiner’s Note: it is very obvious that a neural network would comprises a plurality of neurons, as in NAKAHARA et al (US 2020/0005131), wherein the neurons are composed of a plurality of multiplier groups (paragraph [0018]...the core unit includes a plurality of categories of multipliers), the multiplier group comprising a plurality of multiplier units (paragraph [0019]...each category of multipliers is associated with a category of pair values, and the sorting unit routes pair values of a given category to an appropriate multiplier for that given category ; paragraph [0009]...plurality of adder units that accumulate output results of the plurality of multiplier units ; Examiner’s Note: Figure 1 shows the first multiplier group (V1,W1,V2,W2,110, 120 ; V3,W3,V4,W4,110,110, 120) comprising multiplier units (110(R1) and 110(R2)) and second multiplier group (V5,W5,V6,W6,110, 120 ; V7,W7,V8,W8,110,110, 120) comprising multiplier units (110(R3) and 110(R4))) having an operation function of accumulating wherein the number of multiplier groups in each of the plurality neurons is the same, and the number of multiplier units in each of the multiplier groups is the same (paragraph [0018]...the sorting unit calculates a function of each pair of values and then sorts the pair values into a plurality of categories based on results of the calculated function of the pairs, the core unit includes a plurality of categories of multipliers wherein each category of multipliers is associated with a category of pair values, and the sorting unit routes pair values of a given category to an appropriate multiplier for that given category), one neuron in the plurality of multiplier groups shares the same input activation data (paragraph [0019]...a plurality of pairs of input vector component values and corresponding weight vector component values and forming a vector of activation-weight pairs of an input vector component value v), and the plurality of multiplier groups in one neuron processes different kernel weight data, 
wherein the plurality of multiplier groups in the same order in different neurons processes the same kernel weight data (paragraph [0009]... a sorting unit that simultaneously processes a vector of input-weight pairs wherein pair values whose estimated product is small are routed with a high probability to small multipliers, and pair values whose estimated product is greater are routed with a high probability to large multipliers that support larger input and output values), no data conversion (Examiner’s Note: Figure 1 shows that it is no data conversion between each multiplier group v x w) between the multiplier groups.
Litvak discloses the claimed invention except for having an operation function of maximizing, and minima. It would have been an obvious matter of design choice to have the operation function of maximizing and minima, since applicant has not disclosed that the operation function of maximizing and minima solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with having an operation function of accumulating, maximizing, and minima or being of any other operation function known in the art. 

As to claim 2, Litvak discloses the claimed invention except for “The core computing unit processor for the artificial intelligence device, comprising four neurons, said neurons being composed of eight multiplier groups, said multiply adding The set includes four multiplier units.” 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the core computing unit processor for the artificial intelligence device according, further comprising four neurons, said neurons being composed of eight multiplier groups, each of said multiplier groups set includes four multiplier units, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As to claim 3, Litvak discloses the core computing unit processor (paragraph [0089]... a computer system 81 ; paragraph [0009]... a core unit) for the artificial intelligence device (paragraph [0009]...artificial neural network model), wherein the input end of the multiplier unit is connected to a weight register (paragraph [0074]...a plurality of pairs of input vector component values v and corresponding weight vector component values w from a memory, and storing the pair values in registers) and an input activation register (paragraph [0074]... and those activation-weight pairs with a smaller estimated product are routed to output registers associated with a small multiplier, and those activation-weight pairs with a large estimated product are routed to output registers associated with a large multiplier), respectively. a multiplier MAC (paragraph [0014]...multiplier calculates an exact product when the product is representable in K bits, K<2N, and the multiplier calculates an approximation to the exact product when a representation of the exact product is more than K bits ; paragraph [0043]... The sum of several multiplication results is accumulated in a plurality of adders 115, and stored in register 125), a plurality of target registers and a plurality of export registers are provided in the unit; the target register is connected to the multiplier MAC for storing the calculation result of the weight and the input activation data; the export register and the target The registers are connected and correspond one-to-one with the target registers for the derivation of the result (paragraph [0048]...the adder and register accumulates many product results over time, and once done, the results from all adders and registers comprise the output of the neural-network-layer).

As to claim 4, Litvak discloses the claimed invention except for “The core computing unit processor for the artificial intelligence device, wherein the multiplier unit is provided with four export registers and four target registers.” 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the multiplier unit to be provided with four export registers and four target registers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As to claim 5, Litvak discloses the claimed invention except for the core computing unit processor (paragraph [0089]... a computer system 81 ; paragraph [0009]... a core unit) for the artificial intelligence device (paragraph [0009]...artificial neural network model), wherein said processor comprises a buffer L1 for storing input dispatched by an external module (paragraph [0089]...process the signal from the signal source 88). The data and weight data are activated, and the input activation register and weight register call data from the buffer L1 (paragraph [0047]...a stochastic sorting unit (SSU) 204 routes activation-weight pairs (v's and w's) whose estimated product is small to small multipliers 211 and small adders 221 that require less power and chip area. Other v-w pairs, whose estimated product is greater, are routed to large multipliers 110 that support larger input and output values but require more power and a larger chip area).


As to claim 6, Litvak discloses the claimed invention except for “The core computing unit processor for the artificial intelligence device, wherein said external module is a wave tensor dispatcher.” It would have been an obvious matter of design choice for the external module to be a wave tensor dispatcher, since applicant has not disclosed that the external module to be a wave tensor dispatcher solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well an external device providing a signal. 



Response to Arguments
Applicant's arguments filed 4/22/2018 have been fully considered but they are not persuasive. The amendments overcome the 112 rejection. However, the applicant doesn’t go into any detail as to why they believe that claims 1 -5 are unpatentable over Litvak (US 2019/0378001). Therefore, Litvalk clearly shows all the limitations as claimed.  


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON S COLE/Primary Examiner, Art Unit 2128